Title: Endorsement by Alexander Hamilton on Note of Ann Lytton Venton, [25 January 1779]
From: Hamilton, Alexander
To: 


[Philadelphia, January 25, 1779]
No. 40, Philladelphia January 25, 1779, Exchange for £100, Pinsylvania Currency at ten Days Sight, of this Third bill, first and Second Not paid, Pay to Mr John Pringle, on order, one hundred Pound, Penselvania Money, for Value, Received, and Please the Same to account of the Effects of James Lytton, Senior Deceased, Anna Venton to Mr. James Lytton, Ste. Croix, Alexd Hammelton—Pay to George Vance on ordre, Value in acct: with John Pringle,—Received the Contents of the Within Bill, for one hundred pounds Pensylvania Currency, ag an obligation payable to me on the first of April next, which when paid, Will be in full, for the Within Bill, Ste. Croix, 1st April 1779 George Vance—295—No. 37 ⟨– – – –⟩ 1779, Philadelphia January 25th 1779, Exchange for £100 Pensellvania Currency, At ten Days Sight at this Second Bill, first and Third Not paid, pay to Mr. John Pringle on order, one hundred Pounds Pensylvania Curency, for Vallue Received, and Please the same to account of the Estate of James Lytton Senior, deceas’d, Anne Venton—To Mr: James Lytton was indorsed in Blanck—Alexd. Hammelton— Pay to Mr. George Vance, on order Value in account with John Pringle,— In the year 1779, this 5th day of May, I the underwritten Otto Christian Muller, Secretary & Notary Publick of this Island Ste. Croix, did at the Request of Mr. George Vance exhibit the original Bill of Exchange, Whereof the above is a true Copy to Mr. James Lytton, at his Estate in Queen’s quaarteer for his acceptance, to which Said Lytton answered that he could Not accept the Bill, Whereof I the Said Notary protested and do hereby Most Solemly protest for Capitall & Interest, Exchange & the Exchange, allso for all the Cases, Damages, & Expences the Holder of this Bill either has Suffered or May Suffer for Want of acceptance of this Bill to be reimbursed by the concerned, Quad attestor insued Ste. Croix, datum ut Signa, N:S:O:C: Miller— Received the Contents of the Within Bill for one hundred pounds Pinsellvanie Courrency ag an obligation of Mr James Lytton to Me payable the first of april next ensueing Which When paid Wil be paid in full for the Land, Ste. Croix 1th april 1779, Geo. Wenie Mr: Georg Vance to Sechretare Muller Dr.


1779
May 5th, To protesting Mrs. Anna Ventons’ Bill of Exchange for £100 Pensylv.   Currency on Mr. James Lytton
Ps. 12 “ “



Stamped papeer
1 “ “



My journey to his Estate in Queens’ Quarteer
 8 “ “




Ps. 21 “ “


